Exhibit 10.10

Execution Copy

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) by and between
Broadstone Net Lease, Inc., a Maryland corporation (the “REIT”), Broadstone Net
Lease, LLC, a New York limited liability company (the “Operating Company”), and
the Operating Company’s subsidiary, Broadstone Employee Sub, LLC, a New York
limited liability company (“REIT Operator” and, together with the REIT and the
Operating Company, the “Company”), and John D. Moragne (“Executive”) is dated as
of the Effective Date.

WHEREAS, Executive and the Company are presently party to that certain
Employment Agreement, dated November 11, 2019 (the “Prior Agreement”); and

WHEREAS, the Company and Executive desire to amend and restate the Prior
Agreement as of the Effective Date, as set forth herein, for the purpose of
adding the REIT Operator as a party to this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

  1.

Term of Employment.

(a)            Subject to the terms and conditions of this Agreement, REIT
Operator hereby employs Executive, and Executive hereby accepts employment with
REIT Operator, in the positions and with the duties and responsibilities as set
forth in Section 2 hereof for the Term of Employment (as defined below). The
REIT and the Operating Company agree to be jointly and severally liable for all
obligations of the REIT Operator under this Agreement, including payment
obligations.

(b)            The term of employment under this Agreement will commence on the
date of the Closing (as defined in that certain Agreement and Plan of Merger
between the REIT, the Operating Company, Broadstone Real Estate, LLC, a New York
limited liability company, and the other parties thereto, dated as of
November 11, 2019) (the “Effective Date”) and continue through the fourth (4th)
anniversary of the Closing (the “Term” or “Term of Employment”), unless the
Agreement is terminated sooner in accordance with Section 4 hereof. If the
Closing does not occur, this Agreement will automatically terminate and be of no
force or effect.

 

  2.

Position; Duties and Responsibilities.

(a)            During the Term of Employment, Executive will be employed by the
REIT Operator and will serve as the Executive Vice President and Chief Operating
Officer, reporting directly to the Chief Executive Officer of the REIT. In this
capacity, Executive shall have the duties, authorities and responsibilities as
are required by Executive’s position commensurate with the duties, authorities
and responsibilities of persons in similar capacities in similarly sized
companies, and such other duties, authorities and responsibilities as may
reasonably be assigned to Executive as the Chief Executive Officer of the REIT
shall designate from time to time that are not inconsistent with Executive’s
position and that are consistent with the bylaws of the REIT, the limited
liability company agreement of the Operating Company, and the limited liability
company agreement of REIT Operator, each as may be amended from time to time,
including, but not limited to, managing the affairs of the Company.

(b)            During the Term of Employment, Executive will, without additional
compensation, also serve on the board of directors of, serve as an officer of,
and/or perform such executive



--------------------------------------------------------------------------------

and consulting services for, or on behalf of, such subsidiaries of the REIT as
the Chief Executive Officer of the REIT may, from time to time, request.

(c)            During the Term of Employment, Executive will serve the Company
faithfully, diligently, and to the best of Executive’s ability and will devote
substantially all of Executive’s business time and attention to the performance
of Executive’s duties hereunder, and shall have no other employment (unless
approved by the Chief Executive Officer of the REIT); provided, that, nothing
contained herein shall prohibit Executive from (i) participating in trade
associations or industry organizations in furtherance of the Company’s
interests, (ii) engaging in charitable, civic, educational or political
activities, (iii) engaging in passive personal investment activities for
Executive and Executive’s family or (iv) accepting directorships or similar
positions, subject to approval in advance by the Board of Directors of the REIT
(the “Board of Directors” or the “Board”), which approval shall not be
unreasonably withheld (together, the “Personal Activities”), in each case so
long as the Personal Activities do not unreasonably interfere, individually or
in the aggregate, with the performance of Executive’s duties to the Company
under this Agreement or violate the restrictive covenants set forth in Section 6
of this Agreement.

(d)            During the Term of Employment, Executive shall perform the
services required by this Agreement at the Company’s principal offices located
in Rochester, New York (the “Principal Location”), except for travel to other
locations as may be necessary to fulfill Executive’s duties and responsibilities
hereunder.

 

  3.

Compensation and Benefits.

(a)            Base Salary. During the Term of Employment, Executive will be
entitled to receive an annualized base salary (the “Base Salary”) of not less
than $375,000. The Base Salary shall be paid in accordance with REIT Operator’s
normal payroll practices, but no less often than semi-monthly. The Base Salary
shall be subject to annual review by the Board (or a committee of directors to
whom such responsibility has been delegated by the Board) for possible increase,
but not decrease (except pursuant to across-the-board salary reductions
affecting other senior-level executives of the REIT).

(b)            Incentive Compensation. In addition to the Base Salary, Executive
shall be entitled to participate in any short-term and long-term incentive
programs (including without limitation equity compensation plans) established by
the Company, including for its senior level executives. However, during the Term
of Employment, and subject to subsection (e) below, such arrangements will
include:

(i)            Annual Performance Bonus. In each calendar year of the Term of
Employment, Executive shall be eligible to receive an annual incentive bonus
(the “Annual Bonus”) payable in cash, pursuant to the performance criteria and
targets established and administered by the Board (or a committee of directors
to whom such responsibility has been delegated by the Board). Commencing with
calendar year 2020, Executive’s target Annual Bonus shall be at least one
hundred percent (100)% of Executive’s Base Salary (“Target Bonus”). The Annual
Bonus payable to Executive each year shall be determined and payable as soon as
practicable after year-end for such year (but no later than March 15th). To be
entitled to receive any Annual Bonus, except as otherwise provided in Sections
4(a), (b) and 4(d) hereof, Executive must remain employed through the last day
of the calendar year to which the Annual Bonus relates. For purposes of this
Agreement, the term “Annual Bonus” excludes any special transaction or retention
bonuses that Executive has received, or may receive, from time to time, from the
Company or any predecessor employer.

(ii)            Long-Term Equity Incentives. During the Term, Executive shall be
eligible for stock-based awards under the Company’s long-term incentive plan, as
determined by the Board (or a committee of directors to whom such responsibility
has been delegated by the Board) in its sole

 

2



--------------------------------------------------------------------------------

discretion. Nothing herein requires the Board (or any committee thereof) to make
grants of stock-based awards in any year. Without limiting the foregoing, the
target grant date fair value of Executive’s annual long-term incentive award
with respect to calendar year 2020 shall be $700,000 (“Target LTIP Value”).
Forty percent (40%) of the Target LTIP Value shall be allocated to a stock-based
award having time-based vesting criteria (the “2020 Time-Based Award”) and sixty
percent (60%) of the Target LTIP Value shall be allocated to a stock-based award
having performance-based vesting criteria (the “2020 Performance-Based Award”).
The 2020 Time-Based Award and the 2020 Performance-Based Award shall be subject
to the terms and conditions, including specific vesting periods, set forth in
the award certificate memorializing such awards, as determined by the Board (or
a committee of directors to whom such responsibility has been delegated by the
Board) in its sole discretion.

(c)            Employee Benefit Programs and Fringe Benefits. During the Term of
Employment, Executive will be eligible to participate in all executive incentive
and employee benefit programs of the Company made available to the Company’s
senior level executives generally, as such programs may be in effect from time
to time; provided, that nothing herein shall prevent the Company from amending
or terminating any such programs pursuant to the terms thereof; provided, that,
such amendment or termination shall not discriminate against Executive. The REIT
Operator will reimburse Executive for any and all necessary, customary and usual
business expenses incurred and paid by Executive in connection with Executive’s
employment upon presentation to the Company of reasonable substantiation and
documentation, and in accordance with, and subject to the terms and conditions
of, applicable Company policies. During the Term, Executive shall be entitled to
paid vacation and, if applicable paid time off, per year of the Term (as
prorated for any stub employment period) in accordance with the Company’s policy
on accrual and use applicable to employees as in effect from time to time, but
in no event shall Executive accrue less than five (5) weeks of vacation per
calendar year (pro-rated for any stub employment period).

(d)            Insurance; Indemnification. Executive shall be covered by such
comprehensive directors’ and officers’ liability insurance and errors and
omissions liability insurance as the Company and any subsidiaries on which
Executive may serve as a director shall have established and maintained in
respect of its directors and officers generally and at its expense. The Company
shall indemnify Executive for liabilities incurred by Executive while acting in
good faith in his capacity as a director or an officer to the fullest extent
provided for any other officer or director of the Company.

(e)            Clawback/Recoupment. Notwithstanding any other provisions in this
Agreement to the contrary, any compensation provided to, or gain realized by,
Executive pursuant to this Agreement or any other agreement or arrangement with
the Company shall be subject to repayment and/or forfeiture by Executive to the
Company if and to the extent any such compensation or gain (i) is or becomes
subject to the “clawback” policy adopted by the REIT and in effect as of the
date hereof that is applicable to Executive and other similarly situated
executives, or (ii) is, or in the future, becomes subject to, any law, rule,
requirement or regulation which imposes mandatory recoupment or forfeiture,
under circumstances set forth in such law, rule, requirement or regulation.

 

  4.

Termination of Employment.

(a)            Termination Due to Disability. The Company may cause the REIT
Operator to terminate Executive’s employment, to the extent permitted by
applicable law, if Executive (i) is unable to perform the essential functions of
Executive’s job, with or without reasonable accommodation, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than six (6) months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than six (6) months,
actually receiving income

 

3



--------------------------------------------------------------------------------

replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the REIT Operator (“Disability”).
If Executive’s employment is terminated under this Section 4(a) for Disability,
then the REIT Operator shall pay or provide Executive the following:

(i)            the Accrued Benefits (as defined in Section 4(i) hereof);

(ii)            Executive’s outstanding equity awards that are subject solely to
time-based vesting conditions shall become fully vested as of Executive’s date
of termination (the “Vesting Acceleration for Time-Based Equity Awards”);

(iii)            the REIT Operator shall pay Executive a cash amount equal to
the product of (x) Executive’s Target Annual Bonus for the year in which the
effective date of Executive’s termination occurs, and (y) a fraction, the
numerator of which is the number of days in the calendar year preceding the
effective of Executive’s termination, and the denominator of which is 365 (the
“Prorated Final Year Target Bonus”). Subject to Section 24, the Prorated Final
Year Target Bonus shall be paid in a single lump sum with the first payroll date
to occur after the sixtieth (60th) day following the effective date of
Executive’s termination; and

(iv)            if Executive timely and properly elects to continue
participation in any group medical, dental, vision and/or prescription drug plan
benefits to which Executive or Executive’s eligible dependents would be entitled
under COBRA, then the REIT Operator shall pay Executive a monthly cash payment
equal to the excess of (x) the COBRA cost of coverage for each month during the
Applicable Benefits Payment Period (as defined in Section 4(i) hereof) over
(y) the amount that Executive would have had to pay for such coverage if
Executive had remained employed by the REIT Operator during the Applicable
Benefits Payment Period and paid the active employee rate for such coverage,
less withholding for taxes and other similar items (the “Benefits Payments”),
paid in accordance with the normal payroll practice of the REIT Operator during
the Applicable Benefits Payment Period beginning within sixty (60) days
following the effective date of Executive’s termination (with the first payment
to include any payments that would have been made during such sixty (60) day
period if payments had commenced on the effective date of Executive’s
termination).

Otherwise, the Company shall have no further liability or obligation under this
Agreement to Executive. For the avoidance of doubt, Executive’s outstanding
equity awards that are subject to performance-based vesting conditions shall be
treated in accordance with the terms of the applicable award agreement.

(b)            Termination Due to Death. Executive’s employment shall terminate
automatically upon Executive’s death during the Term of Employment. If
Executive’s employment is terminated because of Executive’s death, then
Executive’s executor, legal representative, administrator or designated
beneficiary, as applicable, the REIT Operator shall pay or provide Executive the
following:

(i)            the Accrued Benefits;

(ii)            the Vesting Acceleration for Time-Based Equity Awards;

(iii)            the Prorated Final Year Target Bonus; and

(iv)            if Executive’s eligible dependents timely and properly elect to
continue participation in any group medical, dental, vision and/or prescription
drug plan benefits pursuant to COBRA, then such dependents shall be entitled to
receive the Benefits Payments (collectively or on a pro rata basis) during the
Applicable Benefits Payment Period, less withholding for taxes and other similar
items, paid in accordance with the normal payroll practice of the REIT Operator
during the Applicable

 

4



--------------------------------------------------------------------------------

Benefits Payment Period beginning within sixty (60) days following the effective
date of Executive’s termination (with the first payment to include any payments
that would have been made during such sixty (60) day period if payments had
commenced on the effective date of Executive’s termination).

Otherwise, the Company shall have no further liability or obligation under this
Agreement to Executive’s executors, legal representatives, administrators, heirs
or assigns or any other person claiming under or through Executive. For the
avoidance of doubt, Executive’s outstanding equity awards that are subject to
performance-based vesting conditions shall be treated in accordance with the
terms of the applicable award agreement.

(c)            Expiration of Agreement. If following the expiration of the Term,
the Company causes the REIT Operator to terminate Executive’s employment for any
reason or Executive resigns from Executive’s employment for any reason, then no
further payments or benefits shall be due under this Agreement and all then
unvested awards or benefits shall be forfeited, except that the REIT Operator
shall pay or provide to Executive the Accrued Benefits. Otherwise, the Company
shall have no further liability or obligation under this Agreement to Executive.
Notwithstanding the foregoing, if the Company elects not to renew this Agreement
and the Company and Executive do not enter into a new agreement that supersedes
this Agreement, then, following the expiration of the Term, (i) Executive shall
be covered by a severance plan or policy providing (X) severance terms that are
no less favorable than those provided in Section 4(d)(ii)(1), (2) and (4) hereof
(the “Similar Severance Benefits”), and (Y) that Executive’s outstanding equity
awards that are subject solely to time-based vesting conditions shall vest as to
that portion of the award that would have become vested on the next vesting date
following the effective date of Executive’s termination of employment by the
REIT Operator other than for Cause or Disability, or Executive’s resignation for
Good Reason (as such terms are defined herein), with the remaining unvested
portion of such time-based equity awards treated in accordance with the terms of
the applicable award agreement, or, if more beneficial to Executive, the vesting
benefit provided under any such severance plan or policy (together with the
Similar Severance Benefits, the “Non-Renewal Severance Benefits”); or (ii) if
the REIT Operator fails to implement such a plan or policy and the Company
causes the REIT Operator to terminate Executive’s employment other than for
Cause or Disability, or Executive resigns for Good Reason (as such terms are
defined herein), then, notwithstanding the expiration of the Term and subject to
the Release Requirement (as defined in Section 4(d)(ii) hereof) and continued
compliance with the obligations set forth in Section 6 hereof, the REIT Operator
shall pay or provide Executive with the Non-Renewal Severance Benefits. For the
avoidance of doubt, if Executive elects not to renew this Agreement, then the
preceding sentence shall not apply.

(d)            Termination by the Company Without Cause or by Executive for Good
Reason. The Company may cause the REIT Operator to terminate Executive’s
employment immediately at any time without Cause (as defined in Section 4(i)
hereof), and Executive may terminate Executive’s employment by resigning for
Good Reason (as defined in Section 4(i) hereof) upon not less than sixty
(60) days’ prior written notice of such resignation to the REIT. Upon any such
termination of Executive’s employment without Cause or for Good Reason (each, a
“Qualifying Termination”), the REIT Operator shall pay or provide Executive with
the following:

(i)            The Accrued Benefits; and

(ii)            if Executive signs a general release of claims in favor of the
Company substantially in the form attached hereto as Exhibit A, and subject to
the expiration of any applicable or legally required revocation period, all
within sixty (60) days after the effective date of termination (the “Release
Requirement”):

 

5



--------------------------------------------------------------------------------

(1)            the REIT Operator shall pay Executive a cash amount equal to one
and one-half (1.5) times, if the Qualifying Termination occurs outside the
Change-in-Control Window (as defined herein), or two (2) times, if the
Qualifying Termination occurs within the Change in Control Window, the sum of
(A) Executive’s then-current Base Salary and (B) Executive’s then-current Target
Bonus. Subject to Section 24, the amount payable pursuant to this
Section 4(d)(ii)(1)shall be paid in a single lump sum with the first payroll
date to occur after the sixtieth (60th) day following the effective date of
Executive’s termination;

(2)            the Prorated Final Year Target Bonus, payable in a single lump
sum with the first payroll date to occur after the sixtieth (60th) day following
the effective date of Executive’s termination;

(3)            the Vesting Acceleration for Time-Based Equity Awards; and

(4)            if Executive timely and properly elects to continue participation
in any group medical, dental, vision and/or prescription drug plan benefits to
which Executive or Executive’s eligible dependents would be entitled under
COBRA, then Executive shall be entitled to receive the Benefits Payments during
the Applicable Benefits Payment Period, less withholding for taxes and other
similar items, paid in accordance with the normal payroll practice of the REIT
Operator during the Applicable Benefits Payment Period beginning within sixty
(60) days following the effective date of Executive’s termination (with the
first payment to include any payments that would have been made during such
sixty (60) day period if payments had commenced on the effective date of
Executive’s termination).

Otherwise, the Company shall have no further liability or obligation under this
Agreement to Executive. Executive’s continuing entitlement to receive the
payments and benefits set forth in Section 4(d)(ii) is also contingent on
Executive’s continued compliance in all material respects with the Restrictive
Covenants set forth in Section 6 of this Agreement, and in the event that
Executive breaches any of the Restrictive Covenants (which breach, if
susceptible to a cure in the reasonable discretion of the REIT, remains uncured
for ten (10) business days following delivery of a written notice to Executive
setting forth the nature of such breach), Executive’s entitlement to any
payments and benefits set forth in Section 4(d)(ii) shall immediately cease as
of the date of such breach. For the avoidance of doubt, Executive’s outstanding
equity awards that are subject to performance-based vesting conditions shall be
treated in accordance with the terms of the applicable award agreement.

(e)            Termination by the Company for Cause. The Company may cause the
REIT Operator to terminate Executive’s employment at any time for Cause pursuant
to the provisions of Section 4(i) hereof, in which event as of the effective
date of such termination all payments and benefits under this Agreement shall
cease and all then unvested awards or benefits shall be forfeited, except that
the REIT Operator shall pay or provide to Executive the Accrued Benefits (with
the exception of any earned but unpaid Annual Bonus). Otherwise, the Company
shall have no further liability or obligation under this Agreement to Executive.

(f)            Voluntary Termination by Executive without Good Reason. Executive
may voluntarily terminate Executive’s employment without Good Reason upon sixty
(60) days’ prior written notice. In any such event, after the effective date of
such termination, no further payments or benefits shall be due under this
Agreement and all then unvested awards or benefits shall be forfeited, except
that the REIT Operator shall pay or provide to Executive the Accrued Benefits.
Otherwise, the Company shall have no further liability or obligation under this
Agreement to Executive.

 

6



--------------------------------------------------------------------------------

(g)            Notice of Termination. Any termination of Executive’s employment
shall be communicated by a written notice of termination to the other parties
hereto given in accordance with Section 14 and shall specify the termination
date in accordance with the requirements of this Agreement.

(h)            Resignation of All Other Positions. Upon termination of
Executive’s employment for any reason, Executive shall be deemed to have
resigned from all positions that Executive holds as an officer of the Company or
any affiliate of the Company, and from all positions that Executive holds as a
member of the Board of Directors (or a committee thereof) or the board of
directors (or a committee thereof) of any subsidiary or affiliate of the REIT,
unless otherwise mutually agreed with the Board of Directors, and shall take all
actions reasonably requested by the Company to effectuate the foregoing.

(i)            General Provisions; Definitions.

(i)            For purposes of this Agreement, “Accrued Benefits” shall mean:
(1) any unpaid Base Salary and accrued but unused vacation and/or paid time off
(determined in accordance with the REIT Operator’s policy) through the date of
termination (paid in cash within 30 days, or such shorter period required by
applicable law, following the effective date of termination), (2) reimbursement
for all necessary, customary and usual business expenses and fees incurred and
paid by Executive prior to the effective date of termination, in accordance with
Section 3(c) above (payable in accordance with the REIT Operator’s expense
reimbursement policy), (3) vested benefits, if any, to which Executive may be
entitled under the REIT Operator’s employee benefit plans, including those as
provided in Section 3(c) above (payable in accordance with the applicable
employee benefit plan), and (4) any Annual Bonus earned but unpaid as of the
effective date of termination.

(ii)            During any notice period required under Section 4, (A) Executive
shall remain employed by the REIT Operator and shall continue to be bound by all
the terms of this Agreement and any other applicable duties and obligations to
the Company, (B) the REIT may direct Executive not to report to work, and
(C) Executive shall only undertake such actions on behalf of the Company,
consistent with Executive’s position, as expressly directed by the Board of
Directors.

(iii)            For purposes of this Agreement, “Cause” shall mean any of the
following:

(1)            conduct by Executive that amounts to willful misconduct, gross
neglect, or a material refusal to perform Executive’s duties and
responsibilities, which conduct, if susceptible to a cure in the reasonable
discretion of the REIT, remains uncured for ten (10) business days following
delivery of a written notice to Executive setting forth the nature of such
conduct;

(2)            any willful violation of any material law, rule, or regulation
applicable to the Company generally;

(3)            Executive’s material violation of any material written policy,
board committee charter, or code of ethics or business conduct (or similar code)
of the Company to which Executive is subject, which violation, if susceptible to
a cure in the reasonable discretion of the REIT, remains uncured for ten
(10) business days following delivery of a written notice to Executive setting
forth the nature of such violation;

(4)            any act of fraud, misappropriation, or embezzlement by Executive,
whether or not such act was committed in connection with the business of the
Company;

(5)            a material breach of Section 6 hereof or of any other contractual
obligations, or any breach of fiduciary duties owed by Executive to the Company
(which breach, if

 

7



--------------------------------------------------------------------------------

susceptible to a cure in the reasonable discretion of the REIT, remains uncured
for ten (10) business days following delivery of a written notice to Executive
setting forth the nature of such breach);

(6)            Executive’s charge with, indictment for, conviction of, or entry
of a plea of guilty or nolo contendere or no contest with respect to: (X) any
felony, or any misdemeanor involving dishonesty or moral turpitude (including
pleading guilty or nolo contendere to a felony or lesser charge which results
from plea bargaining), whether or not such felony, crime or lesser offense is
connected with the business of the Company, or (Y) any crime connected with the
business of the Company; or

(7)            Executive’s deliberate misrepresentation in connection with, or
willful failure to cooperate with, a bona fide internal investigation or an
investigation by regulatory or law enforcement authorities, after being
instructed by the Company to cooperate, or the willful destruction or failure to
preserve documents or other materials known to be relevant to such investigation
or the willful inducement of others to fail to cooperate or to produce documents
or other materials as reasonably requested by the Company or its legal counsel.

No action or inaction shall be treated as willful unless done or not done in bad
faith or without a reasonable belief it was in the best interests of the Company
or any of its affiliates. Any action or inaction based upon the advice of
counsel to the Company (or any of its affiliates) or the direction of the Board
shall not be treated as Cause.

(iv)            For purposes of this Agreement, “Change in Control” means and
includes the occurrence of any one of the following events:

(1)            during any consecutive 12-month period, individuals who, at the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of such Board, provided that
any person becoming a director after the beginning of such 12-month period and
whose election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director as a result of an actual or threatened election contest with
respect to the election or removal of directors (“Election Contest”) or other
actual or threatened solicitation of proxies or consents by or on behalf of any
Person other than the Board (“Proxy Contest”), including by reason of any
agreement intended to avoid or settle any Election Contest or Proxy Contest,
shall be deemed an Incumbent Director; or

(2)            any individual, entity or group (within the meaning of
Section 3(a)(9) of the Securities Exchange Act of 1934 Act (“1934 Act”) and as
used in Section 13(d)(3) or 14(d)(2) of the 1934 Act) (a “Person”) becomes a
“beneficial owner” (as defined in Rule 13d-3 of the General Rules and
Regulations under the 1934 Act) (“Beneficial Owner”), directly or indirectly, of
either (A) 50% or more of the then-outstanding shares of common stock of the
REIT (“REIT Common Stock”) or (B) securities of the REIT representing 50% or
more of the combined voting power of the REIT’s then outstanding securities
eligible to vote for the election of directors (the “REIT Voting Securities”);
provided, however, that for purposes of this subsection (2), the following
acquisitions of REIT Common Stock or REIT Voting Securities shall not constitute
a Change in Control: (w) an acquisition directly from the REIT, (x) an
acquisition by the REIT or any corporation, limited liability company,
partnership or other entity of which a majority of the outstanding voting stock
or voting power is beneficially owned directly or indirectly by the REIT (a
“Subsidiary”), (y) an acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the REIT or any Subsidiary, or (z) an
acquisition pursuant to a Non-Qualifying Transaction (as defined in subsection
(3) hereof); or

 

8



--------------------------------------------------------------------------------

(3)            the consummation of a reorganization, merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
REIT or a Subsidiary (a “Reorganization”), or the sale or other disposition of
all or substantially all of the REIT’s assets (a “Sale”) or the acquisition of
assets or stock of another corporation or other entity (an “Acquisition”),
unless immediately following such Reorganization, Sale or Acquisition: (A) all
or substantially all of the individuals and entities who were the Beneficial
Owners, respectively, of the outstanding REIT Common Stock and outstanding REIT
Voting Securities immediately prior to such Reorganization, Sale or Acquisition
beneficially own, directly or indirectly, more than 50% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Reorganization,
Sale or Acquisition (including, without limitation, an entity which as a result
of such transaction owns the REIT or all or substantially all of the REIT’s
assets or stock either directly or through one or more subsidiaries, the
“Surviving Entity”) in substantially the same proportions as their ownership,
immediately prior to such Reorganization, Sale or Acquisition, of the
outstanding REIT Common Stock and the outstanding REIT Voting Securities, as the
case may be, and (B) no person (other than (x) the REIT or any Subsidiary,
(y) the Surviving Entity or its ultimate parent entity, or (z) any employee
benefit plan (or related trust) sponsored or maintained by any of the foregoing)
is the Beneficial Owner, directly or indirectly, of 50% or more of the total
common stock or 50% or more of the total voting power of the outstanding voting
securities eligible to elect directors of the Surviving Entity, and (C) at least
a majority of the members of the board of directors of the Surviving Entity were
Incumbent Directors at the time of the Board of Director’s approval of the
execution of the initial agreement providing for such Reorganization, Sale or
Acquisition (any Reorganization, Sale or Acquisition which satisfies all of the
criteria specified in (A), (B) and (C) above shall be deemed to be a
“Non-Qualifying Transaction”); or

(4)            approval by the stockholders of the REIT of a complete
liquidation or dissolution of the Company.

(v)            For purposes of this Agreement, “Change-in-Control Window” shall
mean the period starting on the date that is three (3) months prior to a Change
in Control and ending on the date that is twelve (12) months following a Change
in Control.

(vi)            For purposes of this Agreement, “Good Reason” shall mean,
without Executive’s express written consent:

(1)            a material diminution in Executive’s title, position, authority,
duties, or responsibilities;

(2)            a material diminution in the authority, duties, or
responsibilities of the supervisor to whom Executive is required to report;

(3)            a material diminution in Executive’s Base Salary or Target Bonus;

(4)            a willful and material breach by the Company of this Agreement;
or

(5)            the relocation (without the written consent of Executive) of
Executive’s principal place of employment by more than thirty-five (35) miles
from the Principal Location.

Notwithstanding the foregoing, (I) Good Reason shall not be deemed to exist
unless notice of termination on account thereof is given no later than ninety
(90) days after the time at which Executive has knowledge that the event or
condition purportedly giving rise to Good Reason first occurs or arises , (II)
if there exists

 

9



--------------------------------------------------------------------------------

an event or condition that constitutes Good Reason, the Company shall have
thirty (30) days from the date notice of such termination is received to cure
such event or condition and, if the Company does so, such event or condition
shall not constitute Good Reason hereunder and (III) Executive provides written
notice of termination with Good Reason within sixty (60) days following the
Company’s failure to cure such event or condition.

(vii)            For purposes of this Agreement, the “Applicable Benefits
Payment Period” shall begin on the effective date of Executive’s termination,
or, in the case of Executive’s death, the effective date of COBRA continuation
coverage for Executive’s eligible dependents under the REIT Operator’s group
health plans, and shall end on the date that is twelve (12) months following the
effective date of Executive’s termination by reason of Executive’s death or
Disability, or the date that is twenty-four (24) months following the effective
date of Executive’s Qualifying Termination, as applicable. Notwithstanding the
foregoing, the Applicable Benefits Payment Period shall end immediately upon
Executive becoming eligible to receive group health benefits under a program of
a subsequent employer or otherwise (including coverage available to Executive’s
spouse).

(viii)            The REIT Operator-paid portion of the monthly premium Benefits
Payments shall be determined in accordance with Section 4980B of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations thereunder,
and shall be treated as taxable compensation by including such amount in
Executive’s income in accordance with applicable rules and regulations. Any
Benefits Payments made to the Executive’s eligible dependents shall be treated
as taxable compensation by including such amount in the eligible dependents’
income and withholding from such amounts in accordance with applicable rules and
regulations.

(ix)            The parties agree that a termination of Executive’s employment
pursuant to this Section 4 will not be a breach of this Agreement and does not
relieve either party of its other obligations hereunder.

 

  5.

Code Section 280G.

(a)            Treatment of Payments. Notwithstanding anything in this Agreement
or any other plan, arrangement or agreement to the contrary, in the event that
an accounting firm or a nationally recognized tax firm specializing in Code
Section 280G calculations which shall be designated by the Company prior to a
Change in Control with Executive’s written consent (which consent shall not be
unreasonably withheld) (the “Accounting Firm”) shall determine that any payment
or benefit received or to be received by Executive from the Company or any of
its affiliates or from any person who effectuates a change in control or
effective control of the Company or any of such person’s affiliates (whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement) (all such payments and benefits, the “Total Payments”) would fail to
be deductible under Section 280G of the Code or otherwise would be subject (in
whole or part) to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then the payments or benefits to be received by Executive that
are subject to Section 280G or 4999 of the Code shall be reduced to the extent
necessary so that no portion of the Total Payments is subject to the Excise Tax,
but such reduction shall occur if and only to the extent that the net amount of
such Total Payments, as so reduced (and after subtracting the net amount of
federal, state and local income taxes, and employment, Social Security and
Medicare taxes on such reduced Total Payments), is greater than or equal to the
net amount of such Total Payments without such reduction (but after subtracting
the net amount of federal, state and local income taxes and employment, Social
Security and Medicare taxes on such Total Payments and the amount of Excise Tax
(or any other excise tax) to which Executive would be subject in respect of such
unreduced Total Payments). For purposes of this Section 5(a), the above tax
amounts shall be determined by the Accounting Firm, applying the highest
marginal rate under Section 1 of the Code and under state and local laws which
applied (or is likely to apply) to Executive’s taxable income for the tax

 

10



--------------------------------------------------------------------------------

year in which the transaction which causes the application of Section 280G or
4999 of the Code occurs, or such other rate(s) as the Accounting Firm determines
to be likely to apply to Executive in the relevant tax year(s) in which any of
the Total Payments is expected to be made. If the Accounting Firm determines
that Executive would not retain a larger amount on an after-tax basis if the
Total Payments were so reduced, then Executive shall retain all of the Total
Payments.

(b)            Ordering of Reduction. In the case of a reduction in the Total
Payments pursuant to Section 5(a), the Total Payments will be reduced in the
following order: (A) payments that are payable in cash (and that are not
deferred compensation within the meaning of Section 409A of the Code) that are
valued at full value under Treasury Regulation Section 1.280G-1, Q&A 24(a) will
be reduced (if necessary, to zero), with amounts that are payable last reduced
first; (B) payments and benefits due in respect of any equity valued at full
value under Treasury Regulation Section 1.280G-1, Q&A 24(a) (and that are not
deferred compensation within the meaning of Section 409A of the Code), with the
highest values reduced first (as such values are determined under Treasury
Regulation Section 1.280G-1, Q&A 24) will next be reduced; (C) payments that are
payable in cash (and that are not deferred compensation within the meaning of
Section 409A of the Code) that are valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24, with amounts that are payable last reduced
first, will next be reduced; (D) payments and benefits (that are not deferred
compensation within the meaning of Section 409A of the Code) due in respect of
any equity valued at less than full value under Treasury Regulation
Section 1.280G-1, Q&A 24, with the highest values reduced first (as such values
are determined under Treasury Regulation Section 1.280G-1, Q&A 24) will next be
reduced; and (E) all other cash or non-cash benefits not otherwise described in
above will be next reduced pro-rata with any payments or benefits that are
deferred compensation within the meaning of Section 409A of the Code being
reduced last.

(c)            Certain Determinations. For purposes of determining whether and
the extent to which the Total Payments will be subject to the Excise Tax: (A) no
portion of the Total Payments the receipt or enjoyment of which Executive shall
have waived at such time and in such manner as not to constitute a “payment”
within the meaning of Section 280G(b) of the Code will be taken into account;
(B) no portion of the Total Payments will be taken into account which, in the
opinion of the Accounting Firm, does not constitute a “parachute payment” within
the meaning of Section 280G(b)(2) of the Code (including by reason of
Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no
portion of such Total Payments will be taken into account which, in the opinion
of the Accounting Firm, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the “base amount” (as set forth in Section 280G(b)(3) of the Code)
that is allocable to such reasonable compensation; and (C) the value of any
non-cash benefit or any deferred payment or benefit included in the Total
Payments will be determined by the Accounting Firm in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code. Executive and the Company
shall furnish such documentation and documents as may be necessary for the
Accounting Firm to perform the requisite calculations and analysis under this
Section 5 (and shall cooperate to the extent necessary for any of the
determinations in this Section 5(c) to be made), and the Accounting Firm shall
provide a written report of its determinations hereunder, including detailed
supporting calculations. If the Accounting Firm determines that aggregate Total
Payments should be reduced as described above, it shall promptly notify
Executive and the Company to that effect. In the absence of manifest error, all
determinations by the Accounting Firm under this Section 5 shall be binding on
Executive and the Company and shall be made as soon as reasonably practicable
following the later of Executive’s date of termination of employment or the date
of the transaction which causes the application of Section 280G of the Code. The
Company shall bear all costs, fees and expenses of the Accounting Firm and any
legal counsel retained by the Accounting Firm.

(d)            Additional Payments. If Executive receives reduced payments and
benefits by reason of this Section 5 and it is established pursuant to a
determination of a court of competent jurisdiction which is not subject to
review or as to which the time to appeal has expired, or pursuant to an Internal

 

11



--------------------------------------------------------------------------------

Revenue Service proceeding, that Executive could have received a greater amount
without resulting in any Excise Tax, then the Company shall thereafter pay
Executive the aggregate additional amount which could have been paid without
resulting in any Excise Tax as soon as reasonably practicable following such
determination.

6.            Restrictive Covenants.

(a)            Acknowledgments.

(i)            Consideration. Executive acknowledges and agrees that Executive
has received good and valuable consideration for entering into this Agreement,
including, without limitation, access to and use of Company’s Confidential
Information and access to the Company’s Protected Business Relationships (as
defined below) and employee relationships and goodwill.

(ii)            Access to Confidential Information, Relationships, and Goodwill.
Executive acknowledges and agrees that Executive is being provided and entrusted
with Confidential Information (as that term is defined below), including highly
sensitive information that is subject to extensive measures to maintain its
secrecy within the Company, is not known in the trade or disclosed to the
public, and would materially harm the Company’s legitimate business interests if
it was disclosed or used in violation of this Agreement. Executive also
acknowledges and agrees that Executive is being provided and entrusted with
access to the Company’s Protected Business Relationships and employee
relationships and goodwill. Executive further acknowledges and agrees that the
Company would not provide access to the Confidential Information, Protected
Business Relationships, employee relationships, and goodwill in the absence of
Executive’s execution of and compliance with this Agreement. Executive further
acknowledges and agrees that the Company’s Confidential Information, Protected
Business Relationships, employee relationships, and goodwill are valuable assets
of the Company and are legitimate business interests that are properly subject
to protection through the covenants contained in this Agreement.

(iii)            Potential Unfair Competition. Executive acknowledges and agrees
that as a result of Executive’s employment with the Company, Executive’s
knowledge of and access to Confidential Information, and Executive’s
relationships with the Company’s Protected Business Relationships and employees,
Executive would have an unfair competitive advantage if Executive were to engage
in activities in violation of this Agreement.

(iv)            No Undue Hardship. Executive acknowledges and agrees that, in
the event that Executive’s employment with the REIT Operator terminates,
Executive possess marketable skills and abilities that will enable Executive to
find suitable employment without violating the Restrictive Covenants set forth
in this Agreement.

(v)            Voluntary Execution. Executive acknowledges and agrees that
Executive is executing this Agreement voluntarily, that Executive has read this
Agreement carefully and had a full and reasonable opportunity to consider this
Agreement (including an opportunity to consult with legal counsel), and that
Executive has not been pressured or in any way coerced, threatened or
intimidated into signing this Agreement.

(b)            Definitions. The following capitalized terms used in this
Agreement shall have the meanings assigned to them below, which definitions
shall apply to both the singular and the plural forms of such terms.

(i)            “Competitive Services” means (1) for the business of any private
or publicly traded real estate investment trust, fund or other investment
vehicle or program, or real estate

 

12



--------------------------------------------------------------------------------

operating company or other real estate-related business, in each case whose
business strategy is based, in whole or in material part, on investing in,
acquiring, managing, holding and/or leasing single tenant net lease commercial
real estate properties (including, without limitation, retail properties (such
as quick service and casual dining restaurants), healthcare facilities,
industrial manufacturing facilities, warehouse and distribution centers, and
corporate offices), whether directly or indirectly through joint ventures;
(2) the business of advising (including as an external advisor) any of the types
of businesses described in Section 6(b)(i)(1); and (3) the business of providing
any other material activities, products, or services of the type conducted,
authorized, offered, or provided by the Company as of Executive’s date of
termination, or during the two (2) years immediately prior to Executive’s date
of termination.

(ii)            “Confidential Information” means any and all data and
information relating to the Company, its activities, business, or clients that
(1) is disclosed to Executive or of which Executive become aware as a
consequence of Executive’s employment with the REIT Operator and services to the
Company; (2) has value to the Company; and (3) is not generally known outside of
the Company. “Confidential Information” shall include, but is not limited to the
following types of information regarding, related to, or concerning the Company:
trade secrets (as defined by applicable law); financial plans and data;
management planning information; business plans; operational methods; market
studies; marketing plans or strategies; pricing information; product development
techniques or plans; tenant, investor, and customer lists; tenant, investor, and
customer files, data and financial information; details of tenant, investor, and
customer contracts; current and anticipated tenant, investor, and customer
requirements; identifying and other information pertaining to business referral
sources; past, current and planned research and development; computer aided
systems, software, strategies and programs; business acquisition plans;
management organization and related information (including, without limitation,
data and other information concerning the compensation and benefits paid to
officers, directors, employees and management); personnel and compensation
policies; new personnel acquisition plans; and other similar information.
“Confidential Information” also includes combinations of information or
materials which individually may be generally known outside of the Company, but
for which the nature, method, or procedure for combining such information or
materials is not generally known outside of the Company. In addition to data and
information relating to the Company, “Confidential Information” also includes
any and all data and information relating to or concerning a third party that
otherwise meets the definition set forth above, that was provided or made
available to the Company by such third party, and that the Company has a duty or
obligation to keep confidential. This definition shall not limit any definition
of “confidential information” or any equivalent term under state or federal law.
“Confidential Information” shall not include information that has become
generally available to the public (or within the Company’s industry) by the act
of one who has the right to disclose such information without violating any
right or privilege of the Company.

(iii)            “Material Contact” means (1) having dealings with an actual or
potential tenant, investor, customer, client, or other business relation on
behalf of the Company; (2) coordinating or supervising dealings with an actual
or potential tenant, investor, customer, client, or other business relation on
behalf of the Company; or (3) obtaining Confidential Information about an actual
or potential tenant, investor, customer, client, or other business relation in
the ordinary course of business as a result of Executive’s employment with the
Company.

(iv)            “Person” means any individual or any corporation, partnership,
joint venture, limited liability company, association or other entity or
enterprise.

(v)            “Principal or Representative” means a principal, owner, partner,
shareholder, joint venturer, investor, member, trustee, director, officer,
manager, employee, agent, representative or consultant.

 

13



--------------------------------------------------------------------------------

(vi)            “Protected Business Relationship” means any Person (1)(A) to
whom or which the Company has leased any property or actively solicited to lease
property, (B) with respect to whom or which the Company has engaged in any
Competitive Services or actively solicited to engage in any Competitive Services
during the two (2) years preceding the conduct in question (if the conduct
occurs while Executive is still employed by the Company) or the termination date
(if the conduct occurs after Executive’s termination), as applicable, or (C) who
or which has, during the two (2) years preceding the conduct in question (if the
conduct occurs while Executive is still employed by the Company) or the
termination date (if the conduct occurs after Executive’s termination), as
applicable invested in any properties which the Company owns, and (2) with whom
Executive has had Material Contact on behalf of the Company during Executive’s
employment with the Company.

(vii)            “Restricted Period” means any time during Executive’s
employment with the Company, as well as twelve (12) months following Executive’s
termination date.

(viii)            “Restricted Territory” means (1) the United States; and
(2) any other territory where Executive is working on behalf of the Company
during the one (1) year preceding the conduct in question (if the conduct occurs
while Executive is still employed by the Company) or the termination date (if
the conduct occurs after Executive’s termination), as applicable.

(ix)            “Restrictive Covenants” means the covenants contained in
Section 6(c) through Section 6(i) hereof.

(c)            Restriction on Disclosure and Use of Confidential Information.
Executive agrees that Executive shall not, directly or indirectly, use any
Confidential Information on Executive’s own behalf or on behalf of any Person
other than Company, or reveal, divulge, or disclose any Confidential Information
to any Person not expressly authorized by the Company to receive such
Confidential Information. This obligation shall remain in effect for as long as
the information or materials in question retain their status as Confidential
Information. Executive further agrees that Executive shall fully cooperate with
the Company in maintaining the Confidential Information to the extent permitted
by law. The parties acknowledge and agree that this Agreement is not intended
to, and does not, alter either the Company’s rights or Executive’s obligations
under any state or federal statutory or common law regarding trade secrets and
unfair trade practices. Anything herein to the contrary notwithstanding,
Executive shall not be restricted from: (i) disclosing information that is
required to be disclosed by law, court order or other valid and appropriate
legal or governmental process; provided, however, that in the event such
disclosure is required by law, Executive shall, to the extent legally permitted,
provide the Company with prompt notice of such requirement so that the Company
may seek an appropriate protective order prior to any such required disclosure
by Executive; or (ii) reporting possible violations of federal, state, or local
law or regulation to any governmental agency or entity, or from making other
disclosures that are protected under the whistleblower provisions of federal,
state, or local law or regulation, and Executive shall not need the prior
authorization of the Company to make any such reports or disclosures and shall
not be required to notify the Company that Executive has made such reports or
disclosures. In addition, and anything herein to the contrary notwithstanding,
Executive is hereby given notice that Executive shall not be criminally or
civilly liable under any federal or state trade secret law for: (iii) disclosing
a trade secret (as defined by 18 U.S.C. § 1839) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney, in either event solely for the purpose of reporting or investigating a
suspected violation of law; or (iv) disclosing a trade secret (as defined by 18
U.S.C. § 1839) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Executive may also disclose
Confidential Information to the extent reasonably appropriate in the course of
any litigation between Executive and the Company or any of its affiliates,
provided that Executive shall make reasonable efforts to file any documents
containing Confidential Information under seal (including without limitation
seeking leave of

 

14



--------------------------------------------------------------------------------

court to file such documents under seal) and shall only file such documents in
the public record if such reasonable efforts to file under seal are
unsuccessful.

(d)             Non-Competition. Executive agrees that, during the Restricted
Period, Executive shall not, without prior written consent of the Company,
directly or indirectly (i) carry on or engage in Competitive Services in an
executive or managerial capacity within the Restricted Territory on Executive’s
own or on behalf of any Person or any Principal or Representative of any Person,
or (ii) own, manage, operate, join, control or participate in the ownership,
management, operation or control, of any business, whether in corporate,
proprietorship or partnership form or otherwise where such business is engaged
in the provision of Competitive Services within the Restricted Territory.
Notwithstanding the foregoing, neither (i) Executive’s passive ownership of less
than five (5)% of the equity of an entity engaging in Competitive Services nor
(ii) Executive providing services to a division, unit, subsidiary or affiliate
of an entity engaging in Competitive Services so long as the division, unit,
subsidiary or affiliate for which Executive provides services does not provide
Competitive Services and Executive has no involvement in or with such entity’s
engaging in Competitive Services, shall be treated as a violation of this
Section 6(d).

(e)             Non-Solicitation of Protected Business Relationships. Executive
agrees that, during the Restricted Period, Executive shall not, without the
prior written consent of the Company, directly or indirectly, on Executive’s own
behalf or as a Principal or Representative of any Person (i) solicit, entice, or
induce, or attempt to solicit, entice, or induce a Protected Business
Relationship for the purpose of engaging in, providing, or selling Competitive
Services, except on behalf of the Company; or (ii) solicit, entice, or induce a
Protected Business Relationship to terminate or reduce his, hers, or its
business with (or refrain from increasing his, hers, or its business with) the
Company.

(f)             Non-Recruitment of Employees and Independent Contractors.
Executive agrees that during the Restricted Period, Executive shall not,
directly or indirectly, whether on Executive’s own behalf or as a Principal or
Representative of any Person, recruit, solicit, or induce or attempt to recruit,
solicit or induce any employee or independent contractor of the Company to
terminate his/her employment or other relationship with the Company, or to enter
into employment or any other kind of business relationship with Executive or any
other Person. Executive shall not violate this Section 6(f) as a result of (i) a
general advertisement soliciting employees or independent contractors that is
not focused specifically on employees or independent contractors of the Company;
(ii) by providing a personal reference; or (iii) seeking to engage independent
contractors who or which provide generic goods or services, such as attorneys or
accountants, as along as such efforts to do not result in such independent
contractors terminating or curtailing their business relationship with the
Company.

(g)            Proprietary Rights. Executive acknowledges and agrees that all
discoveries, concepts, ideas, inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports, patent
applications, copyrightable work and mask work (whether or not including any
Confidential Information) and all registrations or applications related thereto,
all other proprietary information and all similar or related information
(whether or not patentable) which relate to the Company’s actual or anticipated
business, research and development or existing or future products or services
and which were or are conceived, developed, contributed to or made or reduced to
practice by Executive (whether alone or jointly with others) while employed by
the Company, whether before or after the date of this Agreement (“Work
Product”), belong to the Company. Executive shall promptly disclose such Work
Product to the Company and, at the Company’s expense, perform all actions
reasonably requested by the Company (whether during or after the term of
Executive’s employment with the Company) to establish and confirm such ownership
(including assignments, consents, powers of attorney and other instruments).
Executive acknowledges and agrees that all copyrightable Work Product shall be
deemed to constitute “works made for hire” under the U.S. Copyright Act, as
amended, and that the Company shall own all rights therein. To the extent that
any Work Product is not a “work made for hire,” Executive hereby assign and

 

15



--------------------------------------------------------------------------------

agree to assign to the Company all right, title and interest, including a
copyright, in and to such Work Product. The foregoing provisions of this
Section 6 shall not apply to any invention that Executive developed entirely on
Executive’s own time without using the Company’s equipment, supplies, facilities
or Confidential Information, except for those inventions that (a) relate to the
Company’s business or actual or demonstrably anticipated research or
development, or (b) result from any work performed by Executive for the Company.

(h)              Non-Disparagement.

(i)            Executive agrees that, during the Restricted Period, Executive
will not make any slanderous, defamatory, disparaging or negative statement
(whether orally or in writing and whether publicly or privately) about the
Company or its officers, directors, employees, affiliates, products, or services
to any Person, including but not limited to television media, print media,
social media, any other forms of media or via the Internet (other than in the
course of performance reviews for employees of the Company); provided, however,
that this Section 6(h)(i) shall not in any way limit any of Executive’s rights
that are expressly reserved in the final two sentences of Section 6(c) above, or
in any way limit Executive’s ability to provide truthful testimony or
information in response to a subpoena, court order, or valid request by a
government agency, as otherwise required by law, or as otherwise reasonably
appropriate in connection with any litigation between Executive and the Company
or any of its subsidiaries or other affiliates. Executive may also make truthful
statements to refute inaccurate comments made about him by the Company or any of
its subsidiaries or other affiliates, or their respective directors or officers.

(ii)            The Company agrees that, during the Restricted Period, the
Company will not make any official statement about Executive that is slanderous,
defamatory, disparaging or negative; provided, however, that this
Section 6(h)(ii) shall not in any way limit the Company’s ability to provide
truthful testimony or information in response to a subpoena, court order, or
valid request by a government agency, as otherwise required by law, or as
otherwise reasonably appropriate in connection with any litigation between
Executive and the Company or any of its subsidiaries or other affiliates. The
Company may also make truthful official statements to refute inaccurate comments
made about the Company or any of its subsidiaries or other affiliates by
Executive. The Company further agrees that, following the termination of
Executive’s employment, the Company will instruct its directors and elected
officers not to make any statements about Executive that are slanderous,
defamatory, disparaging or negative, if Executive, within ten (10) business days
after the termination date, makes a written request to the Company to give such
an instruction.

(i)             Return of Materials. Executive agrees that Executive will not
retain or destroy (except as set forth below), and will immediately return to
the Company on or as soon as reasonably practicable following the termination
date, or at any other time the Company requests such return, any and all
property of the Company that is in Executive’s possession or subject to
Executive’s control, including, but not limited to, tenant, investor, and
customer files and information, papers, drawings, notes, manuals,
specifications, designs, devices, code, email, documents, diskettes, CDs, tapes,
keys, access cards, credit cards, identification cards, equipment, computers,
mobile devices, other electronic media, all other files and documents relating
to the Company and its business (regardless of form, but specifically including
all electronic files and data of the Company), together with all Confidential
Information and Work Product belonging to the Company or that Executive received
from or through Executive’s employment with the Company. Executive will not
make, distribute, or retain copies of any such information or property. To the
extent that Executive has electronic files or information in Executive’s
possession or control that belong to the Company and contain Confidential
Information, or constitute Work Product (specifically including but not limited
to electronic files or information stored on personal computers, mobile devices,
electronic media, or in cloud storage), on or as soon as practicable following
the termination date, or at any other time the Company requests, Executive shall
(1) provide the Company with an electronic copy of all of such files

 

16



--------------------------------------------------------------------------------

or information (in an electronic format that readily accessible by the Company);
(2) after doing so, delete all such files and information, including all copies
and derivatives thereof, from all non-Company-owned computers, mobile devices,
electronic media, cloud storage, and other media, devices, and equipment, such
that such files and information are permanently deleted and irretrievable; and
(3) provide a written certification to the Company that the required deletions
have been completed. Notwithstanding the foregoing, Executive shall be permitted
to retain any portions of his calendar, contacts, and personal correspondence
that do not contain any Confidential Information, as well as any information
reasonably needed for Executive’s personal tax return preparation, provided that
Executive first reasonably cooperates with the Company’s IT and human resources
staff to allow such staff to take reasonable steps to ensure that any documents
or materials so retained by Executive do not contain any Confidential
Information.

(j)             Enforcement of Protective Covenants.

(i)            Rights and Remedies Upon Breach. The parties specifically
acknowledge and agree that the remedy at law for any breach of the Restrictive
Covenants will be inadequate, and that in the event Executive breaches, or
threatens to breach, any of the Restrictive Covenants, the Company shall have
the right and remedy, without the necessity of proving actual damage or posting
any bond, to seek to enjoin Executive, preliminarily and permanently, from
violating or threatening to violate the Restrictive Covenants and to have the
Restrictive Covenants specifically enforced by any court of competent
jurisdiction, it being agreed that any breach or threatened breach of the
Restrictive Covenants would cause irreparable injury to the Company and that
money damages would not provide an adequate remedy to the Company. Executive
understands and agrees that if Executive violates any of the obligations set
forth in the Restrictive Covenants, the period of restriction applicable to each
obligation violated shall cease to run during the pendency of any litigation
over such violation, provided that such litigation was initiated during the
period of restriction. Such rights and remedies shall be in addition to, and not
in lieu of, any other rights and remedies available to the Company at law or in
equity. The Company’s ability to enforce its rights under the Restrictive
Covenants or applicable law against Executive shall not be impaired in any way
by the existence of a claim or cause of action on Executive’s part based on, or
arising out of, this Agreement or any other event or transaction.

(ii)            Severability and Modification of Covenants. Executive
acknowledges and agrees that each of the Restrictive Covenants is reasonable and
valid in time and scope and in all other respects. The parties agree that it is
their intention that the Restrictive Covenants be enforced in accordance with
their terms to the maximum extent permitted by law. Each of the Restrictive
Covenants shall be considered and construed as a separate and independent
covenant. Should any part or provision of any of the Restrictive Covenants be
held invalid, void, or unenforceable, such invalidity, voidness, or
unenforceability shall not render invalid, void, or unenforceable any other part
or provision of this Agreement or such Restrictive Covenant. If any of the
provisions of the Restrictive Covenants should ever be held by a court of
competent jurisdiction to exceed the scope permitted by the applicable law, such
provision or provisions shall be automatically modified to such lesser scope as
such court may deem just and proper for the reasonable protection of the
Company’s legitimate business interests and may be enforced by the Company to
that extent in the manner described above and all other provisions of this
Agreement shall be valid and enforceable.

(k)             Disclosure of Agreement. Executive acknowledges and agrees that,
during the Restricted Period, Executive will disclose the existence and terms of
this Agreement to any prospective employer, business partner, investor or lender
prior to entering into an employment, partnership or other business relationship
with such prospective employer, business partner, investor or lender. Executive
further agrees that the Company shall have the right to make any such
prospective employer, business partner, investor or lender of Executive aware of
the existence and terms of this Agreement.

 

17



--------------------------------------------------------------------------------

(l)            Survival of Provisions. Section 6 of this Agreement and all other
provisions necessary to interpret or enforce Section 6 shall survive and
continue in full force in accordance with their respective terms notwithstanding
the expiration of the Term or this Agreement or the termination of Employee’s
employment with the Company for any reason.

7.            Additional Acknowledgments.

(a)            [Reserved]

(b)            Executive also agrees that, in addition to any other remedies
available to the Company and notwithstanding any provision of this Agreement to
the contrary, in the event Executive breaches in any material respect any of
Executive’s obligations under Section 6 (which breach, if susceptible to a cure
in the reasonable discretion of the Company, remains uncured for ten
(10) business days following delivery of a written notice to Executive setting
forth the nature of such breach), the Company shall immediately cease all
payments and benefits (including vesting of equity-based awards) under Section 4
and will have no further obligations thereunder.

(c)            Executive and the Company further agree that REIT Operator is the
employer of Executive for all U.S. federal income tax and employment tax
purposes. In accordance with such status, to the extent that any provision
herein permits the Company to control, supervise, or otherwise determine the
rights, responsibilities, or obligations of Executive hereunder; to remunerate,
reimburse, or otherwise provide any economic benefit to Executive hereunder (or
to determine the amount of such payments or benefits); or to otherwise initiate,
terminate, or otherwise alter the terms of Executive’s employment with REIT
Operator hereunder, it is acknowledged and agreed by all parties hereto that
such actions are taken on behalf of REIT Operator, which hereby grants all
necessary power and authority to the Company to take such actions on behalf of
REIT Operator.

8.            Executive’s Cooperation. During and following the Term of
Employment, Executive shall cooperate with the Company in any internal
investigation, any administrative, regulatory or judicial investigation or
proceeding or any dispute with a third party as reasonably requested by the
Company to the extent that such investigation, proceeding or dispute may relate
to matters in which Executive has knowledge as a result of Executive’s
employment with the Company or Executive’s serving as an officer or director of
the Company (including Executive being available to the Company upon reasonable
notice for interviews and factual investigations, appearing at the Company’s
request, after reasonable notice, to give testimony without requiring service of
a subpoena or other legal process, volunteering to the Company all pertinent
information and turning over to the Company all relevant documents which are or
may come into Executive’s possession, all at times and on schedules that are
reasonably consistent with Executive’s other permitted activities and
commitments). In the event the Company requires Executive’s reasonable
assistance or cooperation in accordance with this Section 8, the REIT Operator
shall reimburse Executive solely for reasonable travel expenses (including
lodging and meals) upon submission of receipts and for reasonable legal fees
incurred by Executive to the extent Executive reasonably believes that
independent counsel would be appropriate. Any such cooperation shall take into
account Executive’s personal and business commitments, and Executive shall not
be required to cooperate against his legal interests or the legal interests of
any subsequent employer.

9.            Executive’s Representations. Executive hereby represents and
warrants to the Company that (a) the execution, delivery and performance of this
Agreement by Executive does not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Executive is a party or by which Executive is bound,
(b) Executive is not a party to or bound by any employment agreement,
non-compete agreement or confidentiality agreement with any other person or
entity and (c) upon the execution and delivery of this Agreement by the Company,
this

 

18



--------------------------------------------------------------------------------

Agreement shall be the valid and binding obligation of Executive, enforceable in
accordance with its terms. Executive hereby acknowledges and represents that
Executive has consulted with independent legal counsel regarding Executive’s
rights and obligations under this Agreement and that Executive fully understands
the terms and conditions contained herein.

10.            [Reserved]

11.            Insurance for Company’s Own Behalf. The Company may, at its
discretion, apply for and procure in its own name and for its own benefit life
and/or disability insurance on Executive in any amount or amounts considered
advisable. Executive agrees to cooperate in any medical or other examination,
supply any information and execute and deliver any applications or other
instruments in writing as may be reasonably necessary to obtain and constitute
such insurance.

12.            Withholding. The REIT Operator shall be entitled to deduct or
withhold from any amounts owing from the Company to Executive any federal,
state, local or foreign withholding taxes, excise tax, or employment taxes that
it reasonably determines are required to be imposed with respect to Executive’s
compensation or other payments or benefits from the Company or Executive’s
ownership interest in the Company (including wages, bonuses, the receipt or
exercise of equity options and/or the receipt or vesting of restricted equity).

13.            Survival. The rights and obligations of the parties under this
Agreement shall survive as provided herein or if necessary or desirable to
accomplish the purposes of other surviving provisions following the termination
of Executive’s employment with the Company, regardless of the manner of or
reasons for such termination.

14.            Notices. All notices, requests and other communications hereunder
must be in writing and will be deemed to have been duly given only if delivered
personally against written receipt or mailed by prepaid first class certified
mail, return receipt requested, or mailed by overnight courier prepaid, to
(a) Executive at the address on file with the Company, and (b) Company at the
following address:

 

Notices to the Company:   800 Clinton Square   Rochester, New York 14604   Attn:
   Chairman of the Board of Directors  

Chairman of the Governance Committee of the Board of Directors

Notices to Executive:   Address on file with the Company

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section 14, be deemed given on the
day so delivered, or, if delivered after 5:00 p.m. local time or on a day other
than a Saturday, Sunday or any day on which banks located in the State of New
York are authorized or obligated to close (a “Business Day”), then on the next
proceeding Business Day, (ii) if delivered by certified mail in the manner
described above to the address as provided in this Section 14, be deemed given
on the earlier of the third Business Day following mailing or upon receipt and
(iii) if delivered by overnight courier to the address as provided for in this
Section 14, be deemed given on the earlier of the first Business Day following
the date sent by such overnight courier or upon receipt, in each case regardless
of whether such notice, request or other communication is received by any other
Person to whom a copy of such notice is to be delivered pursuant to this
Section 14. Any party hereto from time to time may change its address or other
information for the purpose of notices to that party by giving notice specifying
such change to the other party hereto.

 

19



--------------------------------------------------------------------------------

15.            Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

16.            Entire Agreement. This Agreement constitutes the entire agreement
among the parties pertaining to the subject matter hereof and supersedes all
prior agreements, understandings, negotiations and discussions, whether oral or
written, of the parties, including but not limited to the Prior Agreement. For
the avoidance of doubt, Executive shall not be eligible to participate in any
severance plan or program during the Term of Employment to the extent such
participation would result in a duplication of benefits.

17.            No Strict Construction. The language used in this Agreement shall
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
party.

18.            Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

19.            Successors and Assigns. This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive, the Company and their
respective heirs, successors and assigns, except that Executive may not assign
Executive’s rights or delegate Executive’s duties or obligations hereunder
without the prior written consent of the Company. The Company may only assign
this Agreement to a successor to all or substantially all of the business and/or
assets of the Company. As used in this Agreement, “Company” shall mean the
Company and any successor to its business and/or assets, which assumes and
agrees to perform the duties and obligations of the Company under this Agreement
by operation of law or otherwise.

20.            Choice of Law. All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
exhibits and schedules hereto shall be governed by, and construed in accordance
with, the laws of the State of New York, without giving effect to any
choice-of-law or conflict-of-law rules or provisions (whether of the State of
New York or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of New York.

21.            Amendment and Waiver. The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company (as
approved by the Board) and Executive, and no course of conduct or course of
dealing or failure or delay by any party hereto in enforcing or exercising any
of the provisions of this Agreement (including the Company’s right to terminate
the Term of Employment for Cause) shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.

22.            Consent to Jurisdiction. EACH OF THE PARTIES IRREVOCABLY SUBMITS
TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE
STATE OF NEW YORK FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY OR THEREBY. EACH OF THE PARTIES HERETO FURTHER AGREES THAT
SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL,
RETURN RECEIPT REQUESTED, TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH ABOVE
SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING IN THE
STATE OF NEW YORK WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO
JURISDICTION IN THIS SECTION 22. EACH OF THE PARTIES HERETO

 

20



--------------------------------------------------------------------------------

IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF
ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IN THE STATE AND
FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK, AND HEREBY AND THEREBY FURTHER
IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

23.            Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED-FOR INDUCEMENT
FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

24.            Section 409A.

(a)            Interpretation. Notwithstanding the other provisions hereof, this
Agreement is intended to comply with the requirements of Section 409A of the
Code and regulations thereunder (“Section 409A”) or any exemption thereunder, to
the extent applicable, and this Agreement shall be interpreted accordingly. If
necessary, any provisions of this Agreement that would otherwise violate
Section 409A shall be amended by the parties to comply with Section 409A;
provided, that, such amendment shall endeavor to maintain the economic benefits
of this Agreement. For purposes of Section 409A, each payment made under this
Agreement shall be treated as a separate payment. In no event may Executive,
directly or indirectly, designate the calendar year of any payment that
constitutes deferred compensation for purposes of Section 409A. To the extent
any payment or benefit provided under Section 4 is contingent upon Executive’s
execution of the general release of claims described in Section 4(d)(ii), if
such payment or benefit constitutes deferred compensation for purposes of
Section 409A and the 60-day period described in Section 4(d)(ii) spans calendar
years, such payment and/or benefit shall be paid or commence, as applicable, in
the latter calendar year. Executive will be deemed to have a termination of
employment for purposes of determining the timing of any payments or benefits
hereunder that constitute deferred compensation for purposes of Section 409A
only upon a “separation from service” within the meaning of Section 409A.

(b)            Payment Delay. Notwithstanding any provision to the contrary in
this Agreement, if on the date of Executive’s termination of employment,
Executive is a “specified employee” (as such term is used in Section 409A), then
any amounts payable to Executive that constitute deferred compensation for
purposes of Section 409A that are payable due to Executive’s termination of
employment shall be postponed and paid (without interest) to Executive in a lump
sum on the date that is six (6) months and one (1) day following Executive’s
“separation from service” with the Company (or any successor thereto); provided,
however, that if Executive dies during such six-month period and prior to
payment of the postponed cash amounts hereunder, the amounts delayed on account
of Section 409A shall be paid to the personal representative of Executive’s
estate on the sixtieth (60th) day after Executive’s death.

(c)            Reimbursements. If Executive is entitled to be paid or reimbursed
for any taxable expenses under this Agreement, and such payments or
reimbursements are includible in Executive’s federal gross taxable income, the
amount of such expenses reimbursable in any one calendar year shall not affect
the amount reimbursable in any other calendar year, and the reimbursement of an
eligible expense must be made no later than December 31 of the year after the
year in which the expense was

 

21



--------------------------------------------------------------------------------

incurred. No right of Executive to reimbursement of expenses under this
Agreement shall be subject to liquidation or exchange for another benefit.

[Signatures on following page]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their respective officers or agents hereunto duly authorized, all as of the
Effective Date.

 

BROADSTONE NET LEASE, INC. By:    /s/ Christopher J.
Czarnecki                          Christopher J. Czarnecki Its:    President
and Chief Executive Officer BROADSTONE NET LEASE, LLC By:    Broadstone Net
Lease, Inc. Its:    Managing Member    By:    /s/ Christopher J.
Czarnecki                             Christopher J. Czarnecki    Its:   
President and Chief Executive Officer BROADSTONE EMPLOYEE SUB, LLC By:   
Broadstone Net Lease, LLC Its:    Manager    By:    Broadstone Net Lease, Inc.
   Its:    Managing Member       By:    /s/ Christopher J.
Czarnecki                                Christopher J. Czarnecki       Its:   
President and Chief Executive Officer

 

EXECUTIVE /s/ John D. Moragne                     John D. Moragne

 

[Signature Page to Amended and Restated Employment Agreement]